Citation Nr: 1120410	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  07-00 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a spastic colon, claimed as dysentery.

2.  Entitlement to service connection for a prolapsed rectum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran had active service from October 1955 to March 1959.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

This matter was before the Board in November 2009, at which time the issues listed on the title page of the decision were (1) whether new and material evidence has been received to reopen a claim for entitlement to service connection for a spastic colon, claimed as dysentery and (2) entitlement to service connection for a prolapsed rectum.

In the November 2009 decision, the Board reopened the claim of service connection for a spastic colon, claimed as dysentery, and remanded both issues for further development to include a VA examination.  The requested development has been accomplished and the matter is now ready for appellate review.  


FINDINGS OF FACT

1.  Any current spastic colon, claimed as dysentery, is not of service origin.  

2.  Any current prolapsed rectum is not of service origin.  


CONCLUSIONS OF LAW

1.  A spastic colon, claimed as dysentery, was not incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

2.  A prolapsed rectum was not incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit)(as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), the Board is required to address the duty to notify and duty to assist imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 3.159.



VA has a duty to notify a claimant and his representative, if any, of the information and evidence needed to substantiate a claim.  This notification obligation was accomplished by way of letters from the RO to the Veteran dated in July 2005, March 2006, and April 2010.  These letters satisfied the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate the claim; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  

The March 2006 letter advised the Veteran of how VA assigns disability ratings and effective dates and complies with the holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although the Veteran received VCAA notice after the original adjudication of his claim, he is not shown to be prejudiced by the timing of VCAA-compliant notice, as the RO readjudicated his claim in a January 2011 supplemental statement of the case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case (SOC) or SSOC, is sufficient to cure a timing defect).

Second, VA has a duty to assist a Veteran in obtaining evidence necessary to substantiate a claim.  All available service treatment records, VA treatment records, and private medical records, have been associated with the claims file.  Pursuant to the Board's November 2009 remand, in an April 2010 letter to the Veteran the RO requested that he identify any additional available treatment records.  To date, the Veteran has not responded to the request.  Moreover, the Veteran's representative, in his April 2011 argument, made no reference to additional evidence.  

The Veteran was afforded a VA examination in June 2010.  See 38 U.S.C.A. § 5103A(d).  As will be discussed below, this examination was sufficient to comprehensively adjudicate the claim and indicates that the Veteran's claimed disabilities did not begin during active service or were otherwise related to any incident of service.  

The Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide his claim.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Service Connection

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A.§ 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  see Grover v. West, 12 Vet. App. 109, 112 (1999).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records demonstrate that the Veteran was hospitalized on August 31, 1956, with complaints of malaise and diarrhea.  The Veteran was noted to have been eating regularly at a hotel in Italy after returning from leave in Venice five days earlier.  Physical examination was unremarkable except for diffuse tenderness of the abdomen.  Admitting diagnosis was bacillary dysentery.  The Veteran was discharged from the hospital on September 5, 1956, with a final diagnosis of gastroenteritis, acute, cause unknown.  In October 1958, the Veteran was again seen with complaints of frequent diarrhea.  He was also seen in November 1958 because of gastrointestinal complaints.  Surgical and medical consultations performed at that time were noted to be within normal limits.  In a February 1959 treatment record, it was indicated that there were no physical findings to support the Veteran's complaints.  

In a December 1962 letter, the Veteran's private physician, W. Tucker, M.D., indicated that the Veteran had been seen and examined in the Medical and GI departments and in both of these departments, no medical diagnosis had been made.  Dr. Tucker noted that the Veteran was a neuropsychiatric discharge from the Chelsea Naval Hospital several years previously.  He indicated that the Veteran now complained of pains in the chest and the right lower quadrant, which were worse when he was nervous.  He also noted that the Veteran had anxiety attacks and attacks of anger.  Dr. Tucker reported that the Veteran had a psychopathic type of personality and that he may manifest various psychophysiological reactions from time to time when things did not "go his way."  

In an October 1966 statement, a physician identified as J. A. A., M.D., (apparently Dr. Amanti, as below) the Veteran's private physician, indicated that the Veteran had been hospitalized for four days because of extensive fatigue, occasional dizziness, weakness, weight loss, hot and cold flashes, and some diarrhea.  The symptoms were noted to have been progressive over the past several months.  Examination was completely negative and a gastrointestinal series was within normal limits.  It was noted that after an extensive workup, it was indicated that the Veteran probably had a spastic condition, namely spastic colitis, of a functional nature and probably no organic disease.  

In a June 1978 report, J. Amanti, M.D., indicated that the Veteran had been a patient of his for several years.  He stated that the Veteran had been experiencing dysentery over the same period of time, "off and on."  This had been responsible for keeping the Veteran's weight down.  Dr. Amanti indicated that the Veteran had been on Librax with very little effect at times.  He noted that stress and strain seemed to precipitate the attacks, in spite of negative barium enema and UGI series done several years earlier.  Dr. Amanti stated that the Veteran was experiencing some form of spastic colitis, for which it had become chronic to a point that it interfered with his working on a daily basis.  

At the time of an October 1979 hearing, the Veteran alleged that that his current condition, whether it be colitis or dysentery, was a direct result of the infectious dysentery sustained in Italy in 1956.  The Veteran indicated that the dysentery was acquired from a hotel in Bagnoli.  He reported that he drank unpasteurized milk and that he and about 350 other sailors were affected by this.  He indicated that he was hospitalized for over one month.  The Veteran noted that he had never had a sick day in his life prior to entering the Navy.  

The Veteran testified that he was receiving treatment at the Newington VAMC for the previous year.  He reported that he had been bothered by these problems ever since he had been discharged from the Navy.  The Veteran indicated that after he was discharged from Chelsea Naval Hospital he still had problems with diarrhea.  He noted that he had been under continuous treatment since his release from service.  The Veteran indicated that he had had four other attacks of dysentery while in the service.  

VA treatment records claim revealed that he was seen in June 1979 with complaints of abdominal cramps.  The Veteran was referred for a psychological evaluations in June 1979 for multiple organic complaints.  Following examination, the Veteran was diagnosed with an inadequate personality disorder.  

In September 1979, the Veteran was afforded a GI consultation.  He was noted to have a long-standing history of nervousness accompanied by cramping lower abdominal pain and alternating constipation and diarrhea.  The Veteran attested to many somatic complaints, including dizziness, weakness, numerous aches and pains, etc.  Family history was noted to be unremarkable for GI disorders except that his sister had "colitis" for which she took Metamucil.  He noted that he was presently taking Metamucil and Zethenecol.  Following examination, the examiner reported that the Veteran had functional bowel disease.  

In an October 1979 letter, the Veteran's mother stated that the Veteran was healthy before entering the Navy but had not been well since his discharge from the service.  

In a November 1981 letter, D. Shapiro, M.D., indicated that the Veteran had an Axis I diagnosis of a somatization disorder, schizophrenia, residuals type, and an Axis II diagnosis of a mixed personality disorder.  

In an August 1999 report, D. Giles, M.D., indicated that the Veteran gave a history of dysentery at age 19 while in Italy stating that "it took me twenty years to get rid of this."  Dr. Giles noted that the Veteran seemed to say that he more recently developed irritable bowel syndrome and that he did not have "good bowel movements" anymore.  He was noted to take a number of homeopathic remedies, which he reported were helpful.  

Dr. Giles indicated that examination revealed that the Veteran had rectal prolapse, which accounted for the mucous and "leakage" that he experienced.  The only remedy to his problem was surgery.  

In a March 2004 VA treatment record it was noted that the Veteran had occasional rectal prolapse which he had been able to control with what appeared to be increased sphincter/pelvic floor muscle control.  The examiner indicated that it was impossible to say at this point whether his rectal prolapse was secondary to his dysentery that he had during his military service.  The examiner also noted that it was impossible to link his diarrheal illness to military rations (as the Veteran then alleged) unless an outbreak was documented at that time.  Thus, the examiner indicated that he could not validate (nor deny) his disability claim.  

In a December 2004 report, D. Cherry, M.D., stated that he talked to the Veteran who had specific questions about whether his prolapse could be related to his dysentery.  He stated that it was well known that people who have dysentery with prolonged episodes of diarrhea can develop prolapse.  He noted that this was often seen in the juvenile group of children with chronic diarrhea but certainly could be seen at any age.  He indicated that in confirmation of whether these two can be related, dysentery can be related to the initiation of the rectal prolapse.  

In a September 2005 letter, Dr. Cherry indicated that he had seen the Veteran at his office in December 2004.  At that time, he presented with a history of having difficulty with his bowel movements characterized by incontinence of feces and mucous and rectal prolapse.  Dr. Cherry noted that the Veteran had had a past history at age 25 of having severe dysentery while in the military.  He indicated that the Veteran's symptoms at present consisted of diarrhea, loose stools up to five times per day, and incontinence.  

He noted that the Veteran had asked him to write an opinion as to whether the Veteran's dysentery had created his current disability which is associated with incontinence.  He reported that he had told the Veteran that he was incontinent because he had rectal prolapse.  He noted that because of the prolapse, he had dilated internal sphincter with decreased resting tone.  Dr. Cherry indicated that many of the Veteran's symptoms could be resolved by undergoing a surgical repair of his rectal prolapse.  

Dr. Cherry noted that it was possible that the severe dysentery that the Veteran did experience had caused him to have decreased support structures in the pelvic floor which could lead to prolapse.  He stated that it was well known that prolapse can occur during dysentery.  He indicated that this may also be associated in the Veteran's case.  

In conclusion, he opined that the Veteran's incontinence and much of his GI symptoms were due to his rectal prolapse which he should consider having repaired with a good chance of resolution of some of these symptoms.  He indicated that the Veteran's dysentery may be a precipitating factor in rectal prolapse.  However, he stated that it was impossible for him to tell whether the two were related as he had not examined the Veteran before December 2004.  

In a May 2006 letter, Dr. Cherry indicated that he had been requested to try to further delineate the Veteran's rectal prolapse and particularly whether it was related to his dysentery.  He stated that that would be dependent on the timing of the rectal prolapse.  If, in fact, this immediately followed his episode of dysentery at 

age 19, then one could with reasonable certainty, assume that this was associated with his dysentery.  He noted that a close time proximity would certainly lend very strong evidence that the dysentery and rectal prolapse were related.  
In November 2009, the Board, after reopening the previously denied claim of service connection for a spastic colon, claimed as dysentery, remanded the issues of service connection for a spastic colon, claimed as dysentery, and rectal prolapse for further development, to include a VA examination.  Following examination, the examiner was to answer the following questions:  (1) Did the Veteran have a spastic colon or dysentery that was incurred or aggravated by or during active military service?  (2) If the Veteran had a spastic colon or dysentery that was incurred or aggravated by or during active military service, did he have a prolapsed rectum that was caused or aggravated by the spastic colon or dysentery?  (3) If the Veteran had a spastic colon or dysentery that was not incurred or aggravated by or during active military service, did he have a prolapsed rectum that was caused or aggravated by any incident or active military service?  

In conjunction with the Board remand, the Veteran was afforded the requested examination in June 2010.  The examiner noted the findings at the time of the March 2004 VA visit described above.  

The examiner also noted the inservice findings, which included a diagnosis of bacillary dysentery on August 31, 1956, at which time the Veteran was noted to have developed diarrhea and malaise the day before and that he had been eating regularly at Hotel Tricario, Naples, after returning from Venice.  The Veteran was discharged on September 5, 1956, and was noted to be considerably improved.  The culture was noted to be negative for pathogens.  

She further observed the April 1957 findings of a normal examination, with the Veteran reporting frequent indigestion and the findings of a nervous stomach, not considered disabling, on the report of medical history.  




The examiner also noted findings made at an October 11, 1958 visit when the Veteran was seen for looseness of bowel movements for the past two weeks with treatment with bismuth and paregoric to not much avail.  The Veteran was noted to have had intermittent bouts of diarrhea for the past two years.  

The examiner then noted the findings made at an October 20, 1958 consultation when the Veteran was noted to have had intermittent bouts of diarrhea associated with lower abdominal crampy pain and weakness over the past six to seven months.  The episodes were aggravated by emotional stress on occasion.  The Veteran was noted to have had intermittent diarrhea for the past two years, with no pathogens found in the original testing.  The Veteran was reported to have loose, not watery, stools six to seven times daily with crampy abdominal pain, no blood, mucous, and no known parasites.  The problems occurred usually when drinking or when upset.  Physical examination was noted to be essentially negative.  

The examiner also reported the findings of a February 13, 1959, consultation when the Veteran was noted to have anxiety with a psychogenic GI disorder.  She further observed that in a March 5, 1959, determination, the Veteran was found unfit for duty.  The examiner noted that it was reported that the Veteran had been hospitalized for six days due to gastroenteritis, cause unknown, and that the Veteran had been hospitalized for a second time for psychiatric/emotional instability and returned to duty in December 1956.  It was observed that the Veteran had frequent medical consultations because of complaints of diarrhea which had revealed no significant abnormalities and that he was referred to the hospital for examination five days after returning to the ship intoxicated and insulting an officer.  

The examiner further noted the findings indicating that the Veteran was seen for an attack of intestinal grip associated with active intestines and a nervous stomach in September 1975.  The examiner also reported the June 1978 findings of Dr. Amanti and noted the June 1978 claim letter from the Veteran, when he made no mention of rectal prolapse.  She further observed that a September 1997 barium enema revealed normal findings.  The examiner also noted the reports from Dr. Giles and Dr. Cherry cited above.  

The examiner indicated that per the Veteran, he entered the Navy in October 1955 as a storekeeper and then deck force and was eventually sent overseas to Italy in April 1956.  The Veteran reported that while stationed in Italy he woke up one morning, felt feverish, nauseous, and had diarrhea, and indicated that he was hospitalized for about three weeks and had pain, chills, and bowel movements at least three to four times per day.  He was given paregoric.  The Veteran stated that it was bacillary dysentery which was in the milk.  He was discharged after three weeks and went back to duty.  He reported that he developed prolapse following discharge from the hospital, and that it would "just come on."  The Veteran indicated that it had been prolapsing ever since.  He also reported erratic bowel movements/constipation as well as diarrhea for 25 years.  The Veteran stated that he had been living on Metamucil since 1962, which helped to slow his bowel movements down.  

The Veteran indicated that he had been seen over the years by private medical doctors for treatment of his prolapsing bowel and stated that over the past twenty years it had gotten worse.  He also reported a more recent diagnosis of gluten insensitivity in addition to the prior diagnosis of colitis.  The Veteran noted having 2-3 bowel movements on a usual day.  He stated that these were loose.  

With regard to the questions posed by the Board remand, the examiner indicated that there was clear evidence of treatment for bacillary dysentery during service; however, there was no report of rectal prolapse associated with the illness.  She observed that intermittent diarrhea was reported during Veteran's remaining service and following discharge.  She also noted that an October 1958 service treatment record documented that anxiety and alcohol also resulted in loose bowel movements and as likely as not contributed to/if not caused subsequent loose bowels/diarrhea during the remainder of the Veteran's service.  She observed that despite full evaluation, no organic etiology of diarrhea/loose movements was found, with the Veteran being diagnosed with functional spastic colon in November 1966.
The examiner noted that the C-file initially documented rectal prolapse in August 1999 at UCONN consultation, at which time he additionally reported lactose intolerance.  She also observed that a distant history of rectal intercourse was also noted in an August 1999 note.  

The examiner indicated that while dysentery can result in rectal prolapse, the Veteran's history supported diagnosis of rectal prolapse in 1999, 43 years after treatment for dysentery.  She stated that there was no evidence to support rectal prolapse prior to this time.  She also noted that the Veteran's June 1978 claim letter made no reference to rectal prolapse.  She opined that it was as likely as not that military diarrhea in 1956 resolved; his subsequent loose bowel movements were as likely as not multifactorial to include anxiety, lactose intolerance, as subjectively reported in C file notes, and functional spastic colon, as previously diagnosed.  She also noted that the Veteran had reported a more recent possibility of gluten intolerance proposed by his homeopathic provider, which could cause severe diarrhea.  

The examiner rendered diagnoses of rectal prolapse as objectively seen with subjective report of fecal leaking, mild, unlikely related to service; bacillary dysentery, occurring during service, likely resolved, no functional impairment; and no evidence of rectal prolapse caused by or aggravated by this illness during or following service.  

As it relates to the Veteran's claim of service connection for a spastic colon, claimed as dysentery, the Veteran was hospitalized in August 1956 for a period of six days, with a diagnosis of bacillary dysentery being diagnosed at that time.  The Veteran was subsequently seen on several occasions in service for abdominal cramps and diarrhea.  However, extensive medical testing performed during these visits revealed no organic pathology.  Surgical and medical consultations performed in September and October 1958 were noted to be within normal limits.  There were also no physical findings noted to support the Veteran's complaints in February 1959.  

Furthermore, subsequent to service, in December 1962, Dr. Tucker indicated that the Veteran had been seen and examined in the Medical and GI departments and in both of these departments, no medical diagnosis had been made.  Moreover, in an October 1966 report, Dr. A. stated that examination was completely negative and a gastrointestinal series was within normal limits.  While he diagnosed the Veteran as having a spastic condition, namely spastic colitis, he noted that it was of a functional nature and probably not from an organic disease.  While the Veteran was therefore diagnosed as having bacillary dysentery on one occasion during service, subsequent inservice testing and testing performed in close proximity to service revealed no recurrence of dysentery or diagnosis of a spastic colon of organic origin.  

While lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran was competent to report symptoms because this requires only personal knowledge as it came to him through his senses.  Layno, 6 Vet. App. at 470.  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

With regard to his statements concerning his bowel symptomatology in service, the  Veteran is competent to report his symptoms.  The Board has also considered the Veteran's statements asserting a nexus between his current bowel problems and his active service.  In this regard, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  

Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  Likewise, the Veteran's mother is not competent to render an opinion as to the etiology of any current gastrointestinal disorder and the Veteran's period of service.  

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, none of the competent evidence attributes the Veteran's spastic colon, claimed as dysentery, to his active service.  The VA examiner, following a thorough examination of the Veteran and a comprehensive review of the record, indicated that the Veteran's bacillary dysentery, which occurred during service, likely resolved with no functional impairment, and that the Veteran's subsequent loose bowels as likely as not were multifactorial in nature.  To support her opinion, the examiner cited to certain facts and findings in the record.  

In sum, the preponderance of the evidence weighs against a finding that the Veteran's spastic colon, claimed as dysentery, developed during active service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  






As it relates to the claim of service connection for rectal prolapse, the service treatment records are absent of any findings of rectal prolapse.  

Post-service evidence also does not reflect any findings of rectal prolapse until many years after service.  The first objective medical finding rectal prolapse was in 1999, more than 40 years after the Veteran's period of service.  Therefore, the clinical evidence does not reflect continuity of symptomatology.  The Board, however, must also consider the lay evidence of record in determining whether there is continuity of symptoms.  

The Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible - all the inservice medical findings do not reveal rectal prolapse.  The multi-year gap between discharge from active duty and the initial findings of rectal prolapse in August 1999, noted in documents prepared in relation to the fecal leakage.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

Also of note is the fact that the Veteran did not raise a claim of service connection for rectal prolapse until many years after service.  While certainly not dispositive of the issue, if he had been experiencing continuous symptoms, it is reasonable to expect that he would have filed a claim much sooner.  

For the above reasons, continuity has not here been established, either through the clinical record or through the Veteran's own statements.

The Board has considered statements from Dr. Curry noting the relationship between dysentery and rectal prolapse.  In a December 2004 report, Dr. Cherry indicated that it was well known that people who have dysentery with prolonged episodes of diarrhea can develop prolapse.  He stated that dysentery can be related to the initiation of the rectal prolapse.  In his September 2005 letter, Dr. Cherry noted that it was possible that the severe dysentery that the Veteran did experience had caused him to have decreased support structures in the pelvic floor which could lead to prolapse.  He indicated that it was well known that prolapse can occur during dysentery and that this may also be associated in the Veteran's case.  He stated that it was also his opinion that the Veteran's dysentery may be a precipitating factor in rectal prolapse.  At the same time, he indicated that it was impossible for him to tell whether the two were related as he had not examined the Veteran before December 2004.  Finally, in his May 2006 letter, Dr. Cherry stated that the relationship between the Veteran's rectal prolapse and dysentery would be dependent on the timing of the rectal prolapse.  If, in fact, this immediately followed his episode of dysentery at age 19, then one could with reasonable certainty, assume that this was associated with his dysentery.  He noted that a close time proximity would certainly lend very strong evidence that the dysentery and rectal prolapse were related.  

However, Dr. Curry couched his opinions in somewhat equivocal language by saying that dysentery during service "may have" caused the Veteran's rectal prolapse.  Such language generally provides an insufficient basis to grant a claim.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  See also Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (indicating that a doctor's opinion was too speculative when stating a disability "may be" related to service because this also was tantamount to saying the disability "may not be" related to service).  See also, Perman v. Brown, 5 Vet. App. 227, 241 (1993) and Winsett v. West, 11 Vet. App. 420, 424 (1998)..

While an absolutely accurate determination of etiology or definite etiology or obvious etiology is not a condition precedent to granting service connection, an etiological opinion should be viewed in its full context and not characterized solely by the medical professional's, even that of a treating physician's choice of words.  
The Board further notes that the Court has repeatedly declined to adopt a "treating physician rule" that would require giving additional evidentiary weight to the opinion of a physician who treats the veteran regularly.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Harder v. Brown, 5 Vet. App. 183, 188 (1993); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); Chisem v. Brown, 4 Vet. App. 169 (1993).

Moreover, Dr. Curry based his opinion upon there being a close proximity between the inservice dysentery and rectal prolapse.  Such has not been demonstrated by the evidence of record.  While a physician is competent to render medical opinions, such competence does not extend to the factual underpinnings of the opinion. See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant); see also Jones (Stephen) v. West, 12 Vet. App. 383 (1999); (where a veteran with service- connected PTSD sought service connection for the residuals of a broken leg, sustained in a motorcycle accident. His treating physician opined that "thrill seeking behavior," typical in PTSD patients, in part had caused the veteran's recklessness. However, evidence was of record indicating that the veteran had told police officers and bystanders immediately after the accident that he had exercised care when riding his motorcycle, and that a car struck him as he was attempting to negotiate a turn. The Court found the physician's opinion not sufficient to well-ground the claim under then applicable law, because although the veteran was competent to testify as to the sequence of events of the accident, the physician was not an eyewitness to the accident, so that any opinion regarding what actions or sequence of events caused the accident was outside the scope of his competence. Id. at 386).

In contrast, the VA examiner, who had the benefit of the record when preparing the Veteran's claim, indicated that the Veteran's rectal prolapse was unlikely related to service with there being no evidence of rectal prolapse being caused or aggravated by the inservice bacillary dysentery.  In rendering her opinion the examiner cited the lack of evidence of record demonstrating rectal prolapse in close proximity of service.  

In sum, the preponderance of the evidence weighs against a finding that the Veteran's rectal prolapse developed during active service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a spastic colon, claimed as dysentery, is denied.

Service connection for a prolapsed rectum is denied. 




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


